In the Supreme Court of Georgia


                                                Decided: June 16, 2014


                S14A0631. SELKE, et al. v. CARSON, et al.


      THOMPSON, Chief Justice.

      The question for decision in this appeal is whether appellants were

required to follow the discretionary appeal procedure set forth in OCGA § 5-6-

35. We hold that they were so required and grant appellees’ motion to dismiss

the appeal.

      Appellants, former Forsyth County deputy sheriffs, were terminated from

their employment without notice.        The sheriff claimed appellants were

terminated due to a reduction in force. Appellants asserted their termination was

a subterfuge for political retaliation and age discrimination.

      Appellants’ jobs were covered by the Forsyth County Civil Service

System. The Civil Service Handbook requires the Board “to conduct hearings

and appeals and render decisions as to a member of the civil service system who

claims to have been improperly demoted, suspended or dismissed.” Hearings

are not required due to a reduction in force.
      Appellants tendered formal appeals to appellee Carson, the Forsyth

County Personnel Services Director, and requested the appeals be forwarded to

the Forsyth County Civil Service Board. Carson denied the appeals, on the

ground that a layoff is not an appealable event, and refused to forward them to

the Board for consideration.

      Appellants filed a petition for writ of mandamus against appellees,

Carson, the Board and the County, to compel Carson to forward the appeals to

the Board. Appellees filed a motion to dismiss the petition and the superior

court granted the motion. Thereupon, appellants filed a direct appeal to this

Court.

      Appellees have moved to dismiss the appeal, asserting it was incumbent

upon appellants to proceed via discretionary application under OCGA § 5-6-35.

We agree.

      Generally speaking, judgments or orders granting or refusing to grant

mandamus are appealable directly. OCGA § 5-6-34 (a) (7). However, OCGA

§ 5-6-35 (a) (1) requires an appellant to file an application for a discretionary

appeal from a decision of a superior court reviewing the decision of a state or

local administrative agency. Thus, if the underlying subject matter of a

                                        2
mandamus petition concerns an administrative ruling which is reviewed by a

superior court, a direct appeal will not lie. Ferguson v. Composite State Board

of Medical Examiners, 275 Ga. 255, 257 (564 SE2d 715) (2002). And this rule

“applies to appeals of local governmental department decisions even if no

administrative appeal was taken.” Dunlap v. City of Atlanta, 272 Ga. 523, (531

SE2d 702) (2000) (emphasis supplied).

      In this case, Carson, the Personnel Services Director, made an

administrative department decision refusing to forward appellants’ appeals to

the Civil Service Board. Because Carson’s decision was reviewed by the

superior court, it was incumbent upon appellants to proceed by discretionary

appeal. Compare Strohecker v. Gwinnett Co. Police Dept., 182 Ga. App. 853,

854 (2) (357 SE2d 305) (1987) (superior court review of police department

decision denying request to expunge criminal and fingerprint records required

discretionary application) with Fulton Co. v. T-Mobile South, 305 Ga. App.

466, 468-469 (699 SE2d 802) (2010) (direct appeal was proper because,

although county attorney determined claim was not cognizable, the matter was

never submitted to an administrative agency).

      Appeal dismissed. All the Justices concur.

                                       3